15 N.Y.2d 880 (1965)
In the Matter of Norman E. Klipp, as County Clerk of Suffolk County, et al., Respondents,
v.
New York State Civil Service Commission, Appellant, et al., Defendant.
Court of Appeals of the State of New York.
Argued February 9, 1965.
Decided March 11, 1965.
Louis J. Lefkowitz, Attorney-General (Paxton Blair and Mark T. Walsh of counsel), for appellant.
George W. Percy, Jr., County Attorney (Stanley S. Corwin of counsel), for respondents.
Harry W. Albright, Jr., for New York State Civil Service Employees Association, Inc., amicus curiๆ.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, with costs; no opinion.